ORAL AGREEMENT BETWEEN DYNAMIC HYDROCARBONS LTD. AND RON PETRUCCI RE:Working Capital Funding Reference Date:12 February 2010 Reference Points: (a) Ron Petrucci has lent an amount of $9,250 to Dynamic Hydrocarbons (“Dynamic”) for the purpose of providing operating capital prior to Dynamic’s S-1 registration statement becoming effective (“Offering”); (b) This $9,250 is non-interest bearing, and is expected to be re-paid upon Dynamic raising a minimum of $25,000 under its Offering unless otherwise agreed; (c) If Dynamic requires additional amounts, Ron Petrucci will lend up to an additional $10,000, which amounts lent shall be repayable on a one year term bearing interest at 10%/year.
